NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

MATTHEW STROJEK,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-2606
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 4, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Nancy Moate Ley,
Judge.

Matthew Strojek, pro se.


PER CURIAM.

             Affirmed. See Cassoday v. State, 237 So. 2d 146 (Fla. 1970); Golden v.

State, 870 So. 2d 167 (Fla. 2d DCA 2004); Carr v. State, 495 So. 2d 282 (Fla. 2d DCA

1986).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.